Title: To Alexander Hamilton from Ebenezer Stevens, 25 October 1799
From: Stevens, Ebenezer
To: Hamilton, Alexander


          
            Sir
            New York 25 Octo 99
          
          The Company of the 13th. Regiment has been cast away at Hell Gate & the Vessel fill’d with water. I have therefore sent two Petty Augres to take them to Elizabeth Town Point, & have given orders to the Contractor to supply them with provissions, as what they receivd at New Haven was mostly lost, all which I hope will meet your approbation.
          I am with great consideration Sir Your obt: Servt.
          
            Ebenr Stevens.
          
          Major Gen. A Hamilton
        